3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 1 of 6



                                                                                                 U        a


                 Is Craig Wright the Real Satoshi?
                 Feb 20, 2019 | Episodes | 0 comments




                             The Bad Crypto Podcast


                                   Is Craig Wright the Real Satoshi?
                                   00:00 / 1:00:13




                                                                                                                     2
                 Brock Pierce. Roger Ver. John McAfee. The Bad Crypto Hall of Fame has
                 welcomed many of these legendary blockchain personalities. But today we



https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                1/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 2 of 6

                 are pleased to welcome the man who has claimed to be part of the team who
                 created the Bitcoin whitepaper… Satoshi Nakomoto.

                 Dr. Craig Wright says Bitcoin core is not true to his original vision, but Bitcoin
                 Cash SV is. He’s incredibly opinionated and doesn’t care what you think.
                 After all, he’s got a super phat stack of Bitcoin.

                 Join us for an insightful interview with the man who may or may not be the
                 genius behind Bitcoin. It’s the Satravis NataJoelo episode #242 of The Bad
                 Crypto Podcast.



                 Digitex
                 Digitex Futures, a non-custodial commission-free futures trading exchange,
                 has begun on-boarding traders to the Beta version of its platform.

                 The revolutionary trading platform which will eliminate all transactions fees,
                 as well as withdrawal & deposit fees. A total game-changer in the futures
                 market as no other platform allows traders to trade with zero-fees.

                 After completion of the Beta version, Digitex Futures will roll out to the public
                 in quarter two of this year, with ambitious plans for the rest of 2019.

                 These include the full incorporation of plasma technology into the exchange
                 to o er decentralized account balances, the o ering of additional futures
                 markets, spot trading, and a mobile app. Buy, Sell & Trade Digitex now!

                 Learn more here: Digitex Futures




                 Feature: Dr. Craig Wright
                 Dr. Craig Wright is an Australian computer scientist, businessman; and
                 inventor. He has been involved with Bitcoin since 2009 and is one of the                            2
                 earliest minds behind it. He also has over 20 years of experience in the elds
                 of information technology and security. Dr. Wright has been a lecturer and
                 researcher in Computer Science at Charles Stuart University, authored many
                 articles, academic papers, and books and spoke publicly at several
https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                2/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 3 of 6

                                                                  conferences on IT, security, Bitcoin,
                                                                  and other cryptocurrency topics. Dr.
                                                                  Wright is Chief Scientist for nChain
                                                                  – the global leader in research and
                                                                  development of blockchain
                                                                  technologies. His vision is a world
                                                                  with wide-scale adoption of both the
                                                                  Bitcoin cryptocurrency and the
                 Bitcoin network as a transformative technology platform.

                 nChain is the global leader in research and development of blockchain
                 technologies.
                 We have designed and architected a blockchain infrastructure to transform
                 people’s lives and the way in which businesses operate. We see the full
                 extent of this disruption being achieved by maximising transactional velocity
                 on the BSV blockchain. In support of our mission, nChain is researching and
                 developing tools, protocols, and applications to support blockchain growth
                 worldwide.
                 nChain is also building a professional services unit, which will help business
                 clients design and implement blockchain projects using nChain’s intellectual-
                 property assets.
                 With a strong, diverse, and global team of researchers and developers
                 representing more than ten di erent nationalities, nChain’s team is ideally
                 resourced to support the drive towards global adoption of Bitcoin. Our team
                 is primarily based out of London, United Kingdom, with additional members
                 in other countries.

                     Craig Steven Wright – Wikipedia
                     Steven Wright – Wikipedia
                     Bitcoin’s Creator Satoshi Nakamoto Is Probably This Unknown Australian
                 Genius | WIRED
                                                                                                                     2
                     Dave Kleiman – Wikipedia
                     New Clues Suggest Craig Wright, Suspected Bitcoin Creator, May Be a
                 Hoaxer | WIRED
                     SGI denies links with alleged bitcoin founder Craig Wright | ZDNet

https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                3/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 4 of 6

                     Dr Craig S Wright on Twitter: “I own more BTC than you. For any you. My
                 only comment re CoreCoin, BTC. It is headed to zero I will enjoy the ride
                 down… https://t.co/LgYBLmfq7e”
                     Tidbits: Voorhees Believes Maximalism Is Flawed, Craig Wright Self-
                 Proclaimed Largest BTC Holder – Bitcoin News
                     Judge Denies Craig Wright’s Motion to Dismiss Billion-Dollar Bitcoin
                 Lawsuit – Bitcoin News
                     Shots Fired: Craig Wright Calls Bitcoin Evangelist Andreas Antonopoulos
                 ‘Sh*tcoin Expert’
                     How To Make A Mint: The Cryptography of Anonymous Electronic Cash



                 Disclaimer
                 Show Edited By Aaron The Tech




                 Search this Site

                                                                                                      Search



                 Listen to Bad Crypto




                                                                                                                     2



https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                4/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 5 of 6

                 Recent Posts
                 Putting the Fun in Non-Fungible Tokens at NFT.NYC

                 Interview with Vitalik Buterin, Founder of Ethereum

                 India Lifts Ban on Cryptocurrency

                 India Lifts Ban on Cryptocurrency – Bad News For 3/6/2020

                 Blockchain Rising Stars of ETH Denver


                 Recent Comments
                 Louis on O the Blockchain with Jeremy Musighi

                 Erin Cell on Crypto Legend Andreas Antonopoulos Shares His Thoughts
                 About Stablecoins, and the Future of the Blockchain

                 Erin Cell on Will Twitter Decentralize? Bad News For 12/12/19

                 Erin Cell on You Can’t Hide Your Crypto Face

                 srozybd on How to Trade Crypto with Trader Cobb, Part 1


                 Ways to Connect with Bad Crypto
                 Facebook Page

                 Contact

                 Bad Crypto Mastermind

                 Telegram Group

                 BCP Newsletter

                 Call Us

                 Take Our BCP Survey


                 Other Places to Explore
                 Blog                                                                                                2
                 Episodes

                 News

                 Spotlight
https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                5/6
3/10/2020
       Case     9:18-cv-80176-BB DocumentIs550-14
                                           Craig Wright the Real Satoshi?
                                                        Entered       on- The
                                                                          FLSDBad Crypto
                                                                                   DocketPodcast06/01/2020 Page 6 of 6

                 The Crypto Chick

                 BadBoysOfTech.com


                 What We’ve Been Talking About…
                  altcoin      altcoins         badcoin      bitcoin      bitcoin fork     bitcoin mining     bitshares       blockchain


                  charity      china      coinbase          crypto      cryptocurrency       crypto wallet     education       ethereum

                  exchange         future technology          gaming          government     ibm       ICO    ico spotlight


                  initial coin o ering          Interview     investing        Joel Comm      ledger      litecoin     live    lumens

                  mining       neo       news        research        ripple     security    stellar     tax    token      trade    trading


                  travis wright        trezor      World Crypto Con




                 Subscribe, Rate & Review
                 Apple Podcast

                 Google Podcast

                 Stitcher

                 Spotify




                         BLOG              EPISODES LISTEN CONTACT                                                     MEDIA
                                                   ADVERTISE

                                                                                          
                                       Copyright 2018 - BadCryptoPodcast - Privacy | Disclaimer




                                                                                                                                             2



https://badcryptopodcast.com/2019/02/20/craig-wright-242/                                                                                    6/6
